Exhibit 10.1
Employment Agreement of Susan Vogt
Amendment
     Pursuant to Section 14 of the Employment Agreement between SeraCare Life
Sciences, Inc. and Susan Vogt dated July 14, 2006 and amended and restated on
December 22, 2008 (the “Agreement”), SeraCare Life Sciences, Inc. (the
“Company”) and Susan Vogt (the “Executive”) hereby agree to amend the Agreement
as follows, effective April 1, 2009:

1.   A new Section 3.4 is hereby added, to read as follows:   “3.4.    
Compensation for the period April 1, 2009 to March 31, 2010. Notwithstanding
Section 3.1, for the period April 1, 2009 to March 31, 2010 (the “Salary
Reduction Period”):

(a) The Executive’s Base Salary shall be at an annualized rate of $302,400, and
shall be paid in cash in accordance with the Company’s regular payroll practices
in effect from time to time.
(b) (i) The Executive shall receive, on each of July 1, 2009, October 1, 2009,
January 4, 2010, and April 1, 2010 (each date, a “Grant Date”), shares of the
Company’s common stock equal in number to (A) 18,900, if the closing price per
share of the Company’s common stock on the applicable Grant Date, measured in
U.S. dollars (the “Applicable Share Price”), is equal to or less than one
(1) U.S. Dollar; or (B) $18,900.00 divided by the Applicable Share Price, if the
Applicable Share Price is greater than one (1) U.S. dollar. The resulting share
total shall be rounded down to the nearest whole share and any fractional amount
shall be paid in cash. These shares shall be granted pursuant to the Company’s
2009 Equity Incentive Plan.
(ii) Notwithstanding (b)(i) above, with respect to any Grant Date, the Company
may in its discretion pay cash (in lieu of shares) equal to the actual fair
market value of any portion or all of the shares to which the Executive is
entitled under this Section 3.4(b).
(iii) For the avoidance of doubt, the Company may withhold from amounts
otherwise payable under Section 3.4(a) during the quarter preceding each Grant
Date such amounts as the Company in its discretion determines may be required to
be withheld for tax purposes with respect to the delivery of shares (pursuant to
this Section 3.4(b)) on such Grant Date; provided, that if for any reason the
Company’s withholdings during the quarter preceding a Grant Date are
insufficient to provide for any required tax withholding with respect to shares
or other amounts to be delivered on such Grant Date, the Executive shall upon
request from the Company and prior to the delivery of such shares or other
amounts promptly pay the Company, in cash, any shortfall in such required
withholding.
(c) Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment is terminated for any reason during the Salary Reduction
Period, in addition to the payment of Accrued Obligations pursuant to
Section 5.3(a), the Company shall deliver to the Executive (or, in the event of
her death, the Executive’s estate), an amount of shares of the Company’s common
stock equal to (i) the number of shares to which the Executive would have
otherwise been entitled under Section 3.4(b) on the first Grant Date following
the Severance Date (as that term is defined in Section 5.3) if the Executive’s
employment had not been terminated, multiplied by (ii) a fraction, the
Employment Agreement of Susan Vogt — Amendment

Page 1 of 2



--------------------------------------------------------------------------------



 



numerator of which is the number of days prior to and including the Severance
Date during the quarter in which the Severance Date occurs and the denominator
of which is the total number of days in such quarter. The resulting share total
shall be rounded down to the nearest whole share and any fractional amount shall
be paid in cash. Notwithstanding the foregoing, the Company may in its
discretion pay to the Executive the cash value of the shares to which the
Executive is otherwise entitled under this Section 3.4(c), in lieu of such
shares. The cash value of the shares shall be calculated based upon the closing
price per share of the Company’s common stock on the first Grant Date following
the Severance Date. Any shares or cash payable under this Section 3.4(c) shall
be paid on such first Grant Date following the date of termination.
(d) Notwithstanding any of the foregoing, if the Executive’s employment is
terminated during the Salary Reduction Period by the Company without Cause or by
the Executive for Good Reason (as such terms are defined in Section 5.5):
     (i) the Severance Benefits described in Section 5.3(b)(i) shall be paid to
the Executive in cash in its entirety, and
     (ii) for purposes of Section 5.3(b)(i), the Base Salary in effect on the
Severance Date shall equal the annualized base salary rate in effect immediately
prior to the Salary Reduction Period.”

2.   Section 4.3 is hereby amended in its entirety to read as follows:   “4.3  
  Vacation and Other Leave. During the Period of Employment, the Executive shall
be entitled to take vacation in accordance with the Company’s vacation policies
in effect from time to time. The Executive shall also be entitled to holidays
and other leave in accordance with the Company’s policies in effect from time to
time. For the avoidance of doubt, no accrual of any vacation, holiday or other
leave pay shall occur.       Notwithstanding the Company’s vacation policies and
other paid time off policies (if any) in effect from time to time, the Executive
voluntarily agrees, in exchange for receiving her base salary (rather than the
lower base salary that would otherwise have been paid to her) and shares of the
Company’s stock pursuant to Section 3.4(b), to finally relinquish any right to
accrued vacation time and other leave pay as of April 1, 2009.”   3.  
Section 5.5(a)(i) (Accrued Obligations) is hereby amended by deleting the
parenthetical “(including accrued and unpaid vacation time)” in its entirety.

     IN WITNESS WHEREOF, SeraCare Life Sciences, Inc. by its duly authorized
officer, and Executive, have executed this Amendment under seal this 30th day of
March, 2009.

                 
SERACARE LIFE SCIENCES, INC.
      THE EXECUTIVE:    
 
               
By:
  /s/ Gregory A. Gould       /s/ Susan L.N. Vogt    
 
               
 
  Gregory A. Gould       Susan L.N. Vogt    
 
  Title: Chief Financial Officer            

Employment Agreement of Susan Vogt — Amendment

Page 2 of 2